Form: Dismiss TRAP 42.2 Appellant's Motion



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




MYRNA GARCIA,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§

 

§

 

§

 

§

 

§

 

 § 


No. 08-03-00093-CR

Appeal from the

243rd District Court

of El Paso County, Texas 

(TC# 20020D00887)




MEMORANDUM OPINION

	Pending before the Court is appellant's motion to dismiss this appeal pursuant to
Tex. R. App. P. 42.2(a), which states that:
	(a)	At any time before the appellate court's decision, the appellate court
may dismiss the appeal if the party that appealed withdraws its notice
of appeal-by filing a written withdrawal in duplicate with the
appellate clerk,  who must immediately send the duplicate copy to
the trial court clerk.  An appellant must personally sign the written
withdrawal.

Tex. R. App. P. 42.2(a).  Counsel for appellant has filed the motion, and Garcia has
personally signed the withdrawal.  The requirements of Rule 42.2(a) have been met.  The
Court has considered this cause on appellant's motion and concludes the motion should
be granted.  We therefore grant the motion and dismiss the appeal.

						SUSAN LARSEN, Justice
June 19, 2003

Before Panel No. 1
Larsen, McClure, and Chew, JJ.

(Do Not Publish)